Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on October 12, 2020.  
The applicant’s amendment to claim 19 regarding the claim objection has been considered and is persuasive, therefore the claim objection has been withdrawn. 
The applicant’s amendment to claims 1, 14, 16, and 19 regarding the relative terms have been considered and are persuasive, therefore the 35 USC § 112(b) rejections to Claims 1, 14, 16 and 19 have been withdrawn.  
The applicant’s amendments to Claims 1 and dependent claims 3, 6, 7, 9, 10, 13-16, and 19-20 with additional subject matter necessitated the new grounds of rejection set forth in this office action.
The Applicant’s cancellation of Claims 4, 8, 12, and 17 has been acknowledged.
Applicant’s addition of new Claims 20 and 21 has been acknowledged.
Affidavits
The affidavit under 37 CFR 1.132 filed 10/12/2020 is insufficient to overcome the rejection of claim 10 based upon 35 U.S.C. 103 as set forth in the last Office action because:  The reference titled “Mechanical Dyssynchrony Index Based on Systolic Strain Rate Predicts Response to Cardiac Resyndrranization: Therapy in Patients: with Ischemic Cardiomyopathy,” was not used as a reference to reject any of the claims in the previous office action.
The affidavit under 37 CFR 1.132 filed 10/12/2020 is sufficient to overcome the rejection of claim 11 based upon 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term "opposite parts of the cardiac chamber" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fornwalt et al. (US 20100087738 A1) as evidenced by Izmiran and further in view of Auger et al. NPL 2016 (“Comparison of heart deformation analysis and cine DENSE in volunteers and heart failure patients”).
Regarding Claim 1, Fornwalt et al. hereinafter Fornwalt discloses a method for at least one of detecting and quantitatively assessing cardiac dyssynchrony of a subject (Abstract), the method comprising:
determining, from a plurality of medical imaging scans (Paragraph [0003] – tissue Doppler imaging used to determine velocities and identify dyssynchrony therefore there is a medical imaging scan, Abstract – “a system and method for quantifying cardiac dyssynchrony relate to capturing images of the heart over time as it beats” therefore there are a plurality of images) obtained over a time interval representing a preselected part of a cardiac cycle (Para [0029] – “By way of example, the data comprises images of the heart that are captured over time during a predetermined portion of the cardiac cycle, such as one or more complete cardiac cycles, one or more systole phases, or one or more diastole phases.”), each scan showing at least part of the myocardium of a heart of the subject (Paragraph [0020] – images of the heart identifying motion of discrete portions of the myocardium, therefore it is interpreted each scan is a scan showing a discrete portion of the myocardium) and 
Conversely Fornwalt does not explicitly disclose a myocardial deformation deviation matrix, wherein each row of the matrix represent myocardial deformation deviation between pairs of myocardial deformation parameter values selected from the myocardium of substantially opposite parts of a cardiac chamber and wherein each column of the matrix represent a time point in the time interval.
However Fornwalt discloses a plot of velocity over time with two lines for two opposing points on the walls of the heart in Fig.4.  Fornwalt also discloses a plot of the correlation between the opposing walls which identifies a time delay in Fig. 5.  The level of correlation is a representation of deviation between the two opposing walls of the myocardium with time in the x-axis and the level or correlation [deviation] in the y axis.  As shown in the Izmiran evidentiary reference there is a one to one correlation between a plot and a matrix therefore it would be obvious to one with ordinary skill in the art to use a matrix to represent data in place of or in addition to the plot of Fornwalt, as the numerical data underlies the graphical representation.  Additionally the evidentiary reference discloses two plots with the x and y axis of the second plot being opposite of the first. Therefore the rows and columns in the data matrix were opposite of each other between plots.  As shown by the two plots in the evidentiary reference the assignment of rows and columns in a data matrix can be switched with no effect on the data.  Therefore it would be obvious to one of ordinary skill in the art to assign the deviation values to the rows and the time values to the columns.

However Auger et al. hereinafter Auger discloses the plurality of values of the deviation are used to calculate at least one statistical parameter selected from the group of: standard deviation, variance, mean, harmonic mean, median, mode, range, quantile and maximum value of a histogram (Figure 1 shows the strain data, Figure 2 A shows a histogram of the mean ± standard deviation of the variance across all slices therefor calculating the mean and standard deviation of deviation values.
Fornwalt and Auger are both analogous arts considering they are both in the field of cardiac imaging to determine cardiac function.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fornwalt to incorporate the statistical calculation of Auger to achieve the same results. One would have motivation to combine because In the left ventricle (LV), global strain measurements from SSFP in healthy volunteers1,2 and in some types of heart disease compare favorably with myocardial tagging as a reference. (Pg.1 background).
Regarding Claim 2, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornawalt discloses the predefined myocardial deformation parameter is selected from: strain, strain rate, torsion, torsion rate, rotation, rotation rate, twist, twist rate, untwist and untwist rate 
Regarding Claim 3, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the plurality of medical imaging scans (Abstract - “a system and method for quantifying cardiac dyssynchrony relate to capturing images of the heart over time as it beats” therefore there are a plurality of images) include one or more of: echocardiography, speckle tracking echocardiography, tissue Doppler echocardiography, feature tracking cardiac magnetic resonance imaging, tagging cardiac magnetic resonance imaging, and cardiovascular magnetic resonance imaging (Paragraph [0020] – Imaging systems that can be used include tissue Doppler velocity imaging, magnetic resonance imaging, and computed tomography imaging).
Regarding Claim 5, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the cardiac chamber is selected from: the right atrium, the left atrium, the right ventricle, and the left ventricle (Paragraph [0025] – heart function profiles are generated from portions of the walls of a ventricle such as a left ventricle).
Regarding Claim 6, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the plurality of medical imaging scans is an apical view (Paragraph [0029] – “In some embodiments, images are captured from one or more of apical 2-, 3-, and 4-chamber views.”).
Regarding Claim 7, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.

 the myocardial deformation deviation matrix represents a single plane of the heart (As stated above in Claim 1 Fornwalt and the evidentiary reference disclose the myocardial deformation deviation matrix, Para [0048] – “Three contiguous cycles of velocity data were exported from the basal segments of the six standard LV walls” therefor it is interpreted values were taken from a single plane showing the basal segments) and wherein multiple myocardial deformation deviation matrices are determined for multiple planes of the heart, respectively (Para [0029] – “In some embodiments, images are captured from one or more of apical 2-, 3-, and 4-chamber views.”, therefore multiple planes of the heart were used to form matrixes).
Regarding Claim 9, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the preselected part of the cardiac cycle selected from: the systolic part of the cardiac cycle or the diastolic part of the cardiac cycle (Paragraph [0029] – images can be captured from a predetermined portion of the cardiac cycle such as a complete cycle therefore the examiner is interpreting that the images are taken continuously, the predetermined portions may include the diastole phase or the systole phase).
Regarding Claim 13, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the plurality of medical imaging scans (Abstract – “a system and method for quantifying cardiac dyssynchrony relate to capturing images of the heart over time as it beats”) provide a plurality of myocardial deformation parameter values along the cardiac chamber wall of the left ventricle (Paragraph [0048] – velocity data (deformation parameter) was exported from the six standard left ventricle walls) and wherein the plurality of scans provide a plurality of myocardial deformation parameter values covering the interventricular septum and the myocardium (Paragraph [0048] – velocity data (deformation parameter) was exported from the six standard left ventricle walls including 
Regarding Claim 14, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the opposite parts of the cardiac chamber are opposite walls of the cardiac chamber (Paragraph [0030] – heart function profiles are generated in pairs, the pairs of points are located on opposite walls of the cardiac chamber).
	Regarding Claim15, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the myocardial deformation deviation for each time point is calculated by mirroring the first half of the plurality of myocardial deformation parameter values and subtracting this from the second half of the plurality of myocardial deformation parameter values (Fig.4, Paragraph [0031] - each curve pertains to one of two opposed points on the walls of the myocardium for each time point therefore each time point was considered in finding the correlation Fig.5, Paragraph [0003] - time difference was found between the peaks of these curves, Paragraph [0025] discloses strain and strain rate can be used in place of velocity therefore the time difference in paragraph [0003] can be interpreted as the difference between pairs for any of the heart function parameters taught by Fornwalt),and 
the first and second halves of the plurality of myocardial deformation parameter values (Fig.4 and Paragraph [0031] – two velocity curves corresponding to the first and second halves of the myocardial deformation parameter values) correspond to substantially opposite parts of the cardiac chamber (Paragraph [0031] -  each curve pertains to one of two opposed points on the walls of the myocardium).
Regarding Claim 16, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the cardiac dyssynchrony of the subject is calculated based on at least 100 myocardial deformation deviation values (Paragraph [0056] – hundreds of points of the profiles can be evaluated to get the deformation deviation values) covering a one of the cardiac chambers.
Regarding Claim 18, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses the cardiac dyssynchrony is quantified by: the dispersion of the strain rate differences in two opposing walls of at least one cardiac chamber (Paragraph [0037] – cardiac dyssynchrony is quantified by averaging time delays between points of opposing walls, Paragraph [0032] states that the heart function parameter could be strain rate therefore it is interpreted that the time delays can be substituted with the strain rate differences), 
Regarding Claim 19, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.
Fornwalt discloses a system for for at least one of detecting and quantitatively assessing cardiac dyssynchrony of a subject (Abstract), the system comprising:
a processor (Paragraph [0023] ); and
a non-transitory, processor-readable storage medium containing one or more programming instructions thereon (Paragraph [0027]) that, when executed, causes the processor to carry out the method of Claim 1 (Para [0027] – “Various programs (i.e. logic) have been described herein. Those programs can be stored on any computer-readable medium for use by or in connection with any computer-related system or method.”):
Regarding Claim 20, Fornwalt and Auger disclose all of the elements in claim 1 of the claimed invention as stated above.

a medical imaging device (Paragraph [0020] – data collection system 102 comprises a medical imaging system) that acquires at least one medical imaging scan of at least part of a myocardium of a heart of the subject (Paragraph [0020] – imaging system captures images of discrete portions of the myocardium), the medical imaging scan providing a plurality of values of a predefined myocardial deformation parameter of the part of the myocardium (Paragraph [0020] – images taken over a time as a means of identifying motion, Paragraph [0033] - myocardial deformation parameter has N number of data points); and
a processing unit (Figure 2 – 200) configured to execute the method of Claim 1 (Para [0027] – “Various programs (i.e. logic) have been described herein. Those programs can be stored on any computer-readable medium for use by or in connection with any computer-related system or method.”):
Regarding Claim 21, Fornwalt discloses a method for at least one of detecting and quantitatively assessing cardiac dyssynchrony of a subject (Abstract), the method comprising:
determining, from at least one medical imaging scan (Paragraph [0003] – tissue Doppler imaging used to determine velocities and identify dyssynchrony therefore there is at least one imaging scan) showing at least part of the myocardium of a heart of the subject (Paragraph [0020] – images of the heart identifying motion of discrete portions of the myocardium) and providing a plurality of values of a predefined myocardial deformation parameter of the part of the myocardium (Paragraph [0033] - myocardial deformation parameter has N number of data points), a myocardial deformation deviation (Paragraph 0037 – time delays, Paragraph [0032] states other heart function parameters can be used therefor the time delays are interpreted as the deformation deviation for all possible heart function parameters) between pairs of myocardial deformation parameter values selected from the myocardium 
calculating the cardiac dyssynchrony of the subject based on the myocardial deformation deviation (Paragraph [0037] - dyssynchrony can be determined by calculating time delays between multiple pairs of points and then averaging those time delays, Paragraph [0032] states other heart function parameters can be used therefor the time delays are interpreted as the deformation deviation for all possible heart function parameters),
wherein the myocardial deformation deviation is calculated by mirroring the first half of the plurality of myocardial deformation parameter values and subtracting this from the second half of the plurality of myocardial deformation parameter values (Fig.4, Paragraph [0031] - each curve pertains to one of two opposed points on the walls of the myocardium for each time point therefore each time point was considered in finding the correlation Fig.5, Paragraph [0003] - time difference was found between the peaks of these curves, Paragraph [0025] discloses strain and strain rate can be used in place of velocity therefore the time difference in paragraph [0003] can be interpreted as the difference between pairs for any of the heart function parameters taught by Fornwalt), and the first and second halves of the plurality of myocardial deformation parameter values (Fig.4 and Paragraph [0031] – two velocity curves corresponding to the first and second halves of the myocardial deformation parameter values) correspond to opposite parts of the cardiac chamber (Paragraph [0031] -  each curve pertains to one of two opposed points on the walls of the myocardium).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fornwalt et al. (US 20100087738 A1) in view of Houck et al. (2006) NPL “Live 3D Echocardiography: A Replacement for Traditional 2D Echocardiography?”.
Regarding Claim 10, Fornawalt discloses all of the elements in claim 1 of the claimed invention as stated above.

Conversely Fornwalt does not teach the plurality of medical imaging scans are 2D scans obtained for multiple views of the heart are used to calculate at least one 3D image by interpolating the 2D scans, wherein the at least one 3D image.
However Houck et al. hereinafter Houck discloses the plurality of medical imaging scans are 2D scans obtained for multiple views of the heart (Fig. 1) are used to calculate at least one 3D image by interpolating the 2D scans (Three-Dimensional Echocardiography Techniques definitions - interpolation used to render 2D images into a 3D image), wherein the at least one 3D image (Three-Dimensional Echocardiography Techniques definitions - interpolation used to render 2D images into a 3D image).
Fornwalt and Houck are both analogous arts considering they are both in the field of cardiac imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fornwalt to incorporate the interpolation of 2D images to create a 3D image of Houck to achieve the same results. One would have motivation to combine because Three-dimensional echocardiography has been shown to have several advantages over two-dimensional echocardiography (conclusion).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fornwalt et al. (US 20100087738 A1) in view of Kocabay et al. (2014) NPL “Normal Left Ventricular Mechanics by Two-dimensional Speckle-tracking Echocardiography. Reference Values in Healthy Adults”.
Regarding Claim 11, Fornawalt discloses all of the elements in claim 1 of the claimed invention as stated above.
Fornawalt discloses 3D myocardial deformation parameter values are used for calculating the cardiac dyssynchrony of the subject (Para [0037] – “the dyssynchrony determination can be made relative to more than a single pair of opposed points of the myocardial walls.”, therefore one with ordinary skill in the art would know the values in the bullseye plot representing the 3D myocardial deformation parameter values as cited below from Kocabay et al. could be used to calculate the dyssynchrony between pairs).
Conversely Fornwalt does not teach 2D myocardial deformation parameter values from multiple views of the heart are used to calculate 3D myocardial deformation parameter values of at least part of the myocardium by interpolating the 2D myocardial deformation parameter values 
However Kocabay et al. hereinafter Kocabay discloses 2D myocardial deformation parameter values (Pg. 652 Introduction third paragraph – “The myocardial deformation data (strain, e) are obtained by frame-by-frame automatic measurement of the distance between 2 points of each LV segment”) from multiple views of the heart (Figure 1: A, B, C  - “Strain profiles from three apical views. Speckle-tracking echocardiography analyses in the apical 4- (A), 2-chamber (B) and apical long-axis (C) view with the respective speckle-tracking echocardiography measurements”) are used to calculate 3D myocardial deformation parameter values of at least part of the myocardium by interpolating the 2D myocardial deformation parameter values (Fig.1: D – “Average segmental values in each segment are used to generate a ‘‘bull’s-eye’’ display of left ventricular myocardial deformation (D)”, therefor giving 3D values of the myocardial deformation)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fornwalt to incorporate the 3D strain rate values of Kocabay to achieve the same results. One would have motivation to combine to because “the purpose of this study was to evaluate left ventricular myocardial strain and rotation parameters by two-dimensional speckle-tracking echocardiography in a large group of healthy adults across a wide age range to establish their reference values and to assess the influence of age, sex, and hemodynamic factors.” (Abstract).
Regarding Claim 22 Fornwalt discloses A method for at least one of detecting and quantitatively assessing cardiac dyssynchrony of a subject (Abstract), the method comprising:
determining, from at least one medical imaging scan (Paragraph [0003] – tissue Doppler imaging used to determine velocities and identify dyssynchrony therefore there is at least one imaging scan) showing at least part of the myocardium of a heart of the subject (Paragraph [0020] – images of the heart identifying motion of discrete portions of the myocardium) and providing a plurality of values of a predefined myocardial deformation parameter of the part of the myocardium (Paragraph [0033] - myocardial deformation parameter has N number of data points), a myocardial deformation deviation (Paragraph 0037 – time delays, Paragraph [0032] states other heart function parameters can be used therefor the time delays are interpreted as the deformation deviation for all possible heart function parameters) between pairs of myocardial deformation parameter values selected from the myocardium of opposite parts of a cardiac chamber (Paragraph [0037]) selected from the myocardium of substantially opposite parts of a cardiac chamber (Paragraph [0037]); and
calculating the cardiac dyssynchrony of the subject based on the myocardial deformation deviation (Paragraph [0037] - dyssynchrony can be determined by calculating time delays between multiple pairs of points and then averaging those time delays, Paragraph [0032] states other heart 
3D myocardial deformation parameter values are used for calculating the cardiac dyssynchrony of the subject (Para [0037] – “the dyssynchrony determination can be made relative to more than a single pair of opposed points of the myocardial walls.”, therefore one with ordinary skill in the art would know the values in the bullseye plot representing the 3D myocardial deformation parameter values as cited below from Kocabay et al. could be used to calculate the dyssynchrony between pairs).
Conversely Fornwalt does not teach wherein the plurality of myocardial deformation parameter values are provided by continuously scanning at least part of the myocardium in 2D from multiple directions over at least part of the systolic part of the cardiac cycle, and wherein the 2D myocardial deformation parameter values are interpolated to form 3D myocardial deformation parameter values 
However Kocabay discloses wherein the plurality of myocardial deformation parameter values are provided by continuously scanning at least part of the myocardium in 2D from multiple directions (Pg. 652 introduction third paragraph – “The myocardial deformation data (strain, e) are obtained by frame-by-frame automatic measurement of the distance between 2 points of each LV segment during the cardiac cycle along 3 dimensions (radial, Re; circumferential, Ce, and longitudinal, Le).” over at least part of the systolic part of the cardiac cycle (Abstract: methods – “We measured longitudinal, circumferential, and radial peak systolic strain values, and left ventricular rotation and twist.” Therefore it is interpreted the images were taken over at least part of the systolic part of the cardiac cycle, and wherein the 2D myocardial deformation parameter values are interpolated to form 3D myocardial deformation parameter values (Fig.1: D – “Average segmental values in each segment are used to generate a ‘‘bull’s-eye’’ display of left ventricular myocardial deformation (D)”, therefor giving 3D values of the myocardial deformation).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fornwalt to incorporate the 3D strain rate values of Kocabay to achieve the same results. One would have motivation to combine to because “the purpose of this study was to evaluate left ventricular myocardial strain and rotation parameters by two-dimensional speckle-tracking echocardiography in a large group of healthy adults across a wide age range to establish their reference values and to assess the influence of age, sex, and hemodynamic factors.” (Abstract).
Response to Arguments
Applicant’s arguments, see page 8, filed October 12, 2020, with respect to the drawing objection has been fully considered and is persuasive. The objection pertaining to the drawing objection has been withdrawn.  
Applicant’s arguments, see page 8, filed October 12, 2020, with respect to the claim objection to Claim 19 has been fully considered and is persuasive. In light of the amendments the claim objection has been withdrawn.  
Applicant’s arguments, see page 8, filed October 12, 2020, with respect to the 35 U.S.C. §112 (b) rejection pertaining to Claims 1, 14, 15, 16 and 20 has been fully considered and is persuasive for Claims 1, 14, 16, and 20. By removing the relative terms substantial and substantially the meaning of the terms "opposite parts of a/the cardiac chamber" and "part of one of the cardiac chambers," becomes clear.  The 35 U.S.C. §112 (b) rejection pertaining to Claims 1, 14, 16, and 20 has been withdrawn.  However, Claim 15 was not amended to overcome the 35 U.S.C. §112 (b) therefore the rejection to Claim 15 is maintained.  
Applicant’s arguments, see pages 10, filed October 12, 2020, with respect to the 35 U.S.C. §102(a)(1) rejection pertaining to Claim 1 has been fully considered and is not persuasive. Applicant 
Applicant’s arguments, see pages 10, filed October 12, 2020, with respect to the 35 U.S.C. §102 (a)(1) rejection pertaining to Claim 1 has been fully considered and is persuasive. Applicant argued that Fornwalt does not teach calculating a quantitative assessment of the cardiac dyssynchrony of the subject based on the myocardial deformation deviation matrix, wherein the plurality of values of the myocardial deformation deviation matrix are used to calculate at least one statistical parameter which the examiner found persuasive therefore the U.S.C. §102 rejection has been withdrawn.  However a new grounds of rejection has been made under 35 U.S.C. §103
Applicant’s arguments, see pages 10, filed October 12, 2020, with respect to the 35 U.S.C. §102 (a)(1) rejection pertaining to Claim 1 has been fully considered and is not persuasive. Applicant argued that Fornwalt “does teach the use of strain rate profiles, but he does not teach the determination of a myocardial deformation deviation matrix based on the multiple strain rate profiles acquired at a plurality of time points, as stated in present claim 1”.  The strain rate profiles are not used in Claim 1 to determine the myocardial deformation deviation as stated by the Applicant therefore the argument is mute.  
Applicant’s arguments, see pages 13, filed October 12, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 10 has been fully considered and is not persuasive. Applicant argued that Houke is not available as prior art reference because it is disclosed by the same inventor less than one 
Applicant’s arguments, see pages 13, filed October 12, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 11 has been fully considered and is persuasive. Applicant argued that Zaremba is not available as prior art reference because it is disclosed by the same inventor less than one (1) year prior to the priority date of the present application.  In view of the effective affidavit and the scope of the claim being changed by the amendments of Claim 1 a new grounds of rejection was made in view of Kocabay.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793